669 N.W.2d 343 (2003)
In re Petition for DISCIPLINARY ACTION AGAINST Debra Dillan CAMPBELL, a Minnesota Attorney, Registration No. 293398.
No. A03-1278.
Supreme Court of Minnesota.
September 24, 2003.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Debra Dillan Campbell has committed professional misconduct warranting public discipline, namely, that prior to her admission to the bar respondent misappropriated funds from several conservatorships and guardianships over which she had financial control, failed to disclose this information on her application for admission to the bar though required to do so, and after her admission made a misrepresentation concerning the matter in violation of Minn. R. Prof. Conduct 8.1(a)(3), (2) and 8.4(c).
Respondent admits her conduct violated the Rules on Professional Conduct under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and has entered into a stipulation with the Director in which they jointly recommend that the appropriate discipline is disbarment from the practice of law and payment of $900 in costs under Rule 24, RLPR.
*344 This court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that respondent Debra Dillan Campbell is disbarred from the practice of law. Respondent shall pay $900 in costs under Rule 24, RLPR.
BY THE COURT:
/s/Paul H. Anderson
Associate Justice